     Case 1:21-cv-00710-CCC Document 1-2 Filed 04/16/21 Page 1 of 24




        IN THE UNITED STATES DISTRICT COURT
      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    JULIO SUAREZ;                 :          Civil Rights Complaint
    DANIEL R. BINDERUP;           :          42 U.S.C. § 1983
    DANIEL F. MILLER;             :
    FIREARMS POLICY               :          Civil Action No. _________
    COALITION, INC.; and,         :
    SECOND AMENDMENT              :
    FOUNDATION,                   :
                                  :
                  Plaintiffs      :
                                  :
        v.                        :
                                  :
    COL. ROBERT EVANCHICK, :
     Commissioner of Pennsylvania :
     State Police                 :
                  Defendant       :

                     Exhibit List to Complaint

Exhibit A:      Mr. Suarez’s PSP Background Check

Exhibit B:      Order of August 31, 2009, granting Mr. Suarez State
Relief

Exhibit C:      PSP Letter of January 29, 2018, denying Mr. Suarez’s
LTCF

Exhibit D:      Mr. Binderup’s PSP Background Check

Exhibit E:      Order of June 1, 2009, granting Mr. Binderup State
Relief

Exhibit F:      PSP Letter of March 23, 2018, denying Mr. Binderup’s
LTCF
     Case 1:21-cv-00710-CCC Document 1-2 Filed 04/16/21 Page 2 of 24




Exhibit G:      Mr. Miller’s PSP Background Check

Exhibit H:      PSP letter of June 24, 2019, denying Mr. Miller’s LTCF
Case 1:21-cv-00710-CCC Document 1-2 Filed 04/16/21 Page 3 of 24




                    Exhibit A
        (Mr. Suarez’s PSP Background Check)
Case 1:21-cv-00710-CCC Document 1-2 Filed 04/16/21 Page 4 of 24
   Case 1:21-cv-00710-CCC Document 1-2 Filed 04/16/21 Page 5 of 24




                       Exhibit B
(Order of August 31, 2009, granting Mr. Suarez State Relief)
Case 1:21-cv-00710-CCC Document 1-2 Filed 04/16/21 Page 6 of 24
    Case 1:21-cv-00710-CCC Document 1-2 Filed 04/16/21 Page 7 of 24




                        Exhibit C
(PSP Letter of January 29, 2018, denying Mr. Suarez’s LTCF)
Case 1:21-cv-00710-CCC Document 1-2 Filed 04/16/21 Page 8 of 24
Case 1:21-cv-00710-CCC Document 1-2 Filed 04/16/21 Page 9 of 24




                    Exhibit D
      (Mr. Binderup’s PSP Background Check)
Case 1:21-cv-00710-CCC Document 1-2 Filed 04/16/21 Page 10 of 24
Case 1:21-cv-00710-CCC Document 1-2 Filed 04/16/21 Page 11 of 24
Case 1:21-cv-00710-CCC Document 1-2 Filed 04/16/21 Page 12 of 24
  Case 1:21-cv-00710-CCC Document 1-2 Filed 04/16/21 Page 13 of 24




                      Exhibit E
(Order of June 1, 2009, granting Mr. Binderup State Relief)
Case 1:21-cv-00710-CCC Document 1-2 Filed 04/16/21 Page 14 of 24
    Case 1:21-cv-00710-CCC Document 1-2 Filed 04/16/21 Page 15 of 24




                        Exhibit F
(PSP Letter of March 23, 2018, denying Mr. Binderup’s LTCF)
Case 1:21-cv-00710-CCC Document 1-2 Filed 04/16/21 Page 16 of 24
Case 1:21-cv-00710-CCC Document 1-2 Filed 04/16/21 Page 17 of 24
Case 1:21-cv-00710-CCC Document 1-2 Filed 04/16/21 Page 18 of 24
Case 1:21-cv-00710-CCC Document 1-2 Filed 04/16/21 Page 19 of 24




                    Exhibit G
         (Mr. Miller’s PSP Background Check)
Case 1:21-cv-00710-CCC Document 1-2 Filed 04/16/21 Page 20 of 24
Case 1:21-cv-00710-CCC Document 1-2 Filed 04/16/21 Page 21 of 24
Case 1:21-cv-00710-CCC Document 1-2 Filed 04/16/21 Page 22 of 24
 Case 1:21-cv-00710-CCC Document 1-2 Filed 04/16/21 Page 23 of 24




                     Exhibit H
(PSP letter of June 24, 2019, denying Mr. Miller’s LTCF)
Case 1:21-cv-00710-CCC Document 1-2 Filed 04/16/21 Page 24 of 24
